— Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullen, J), rendered August 17, 2004, convicting him of rape in the first degree (two counts), sodomy in the first degree, use of a child in a sexual performance (six counts), sexual abuse in the second degree (three counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentencing.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel. Viewing the record as a whole, we conclude that the defendant received meaningful representation (see People v Turner, 5 NY3d 476, 480 [2005]; People v Baldi, 54 NY2d 137, 147 [1981]; People v Gonzalez, 22 AD3d 597, 598 [2005]).
The defendant’s contentions regarding the testimony of a detective and the defendant’s sentence, raised in points one and three of his brief, respectively, are unpreserved for appellate review and, in any event, are without merit.
The defendant’s remaining contentions are without merit. Rivera, J.E, Goldstein, Dillon and Garni, JJ., concur.